Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 RESTATED CERTIFICATE OF INCORPORATION OF M&T BANK CORPORATION UNDER SECTION The undersigned, being the President and an Assistant Secretary of M&T Bank Corporation (the  Corporation ), do hereby restate, amend, certify and set forth: (1) The name of the corporation is M&T BANK CORPORATION. The name under which the corporation was formed is First Empire State Corporation. (2) The certificate of incorporation of the Corporation was filed by the Department of State on the 6th day of November, 1969. A first restated certificate of incorporation was filed by the Department of State on the 19th day of December, 1969; a second restated certificate of incorporation was filed by the Department of State on the 28th day of April, 1986; a third restated certificate of incorporation was filed by the Department of State on the 20th day of April, 1989; an amendment to the certificate of incorporation was filed by the Department of State on the 14th day of March, 1991; a fourth restated certificate of incorporation was filed by the Department of State on the 8th day of May, 1997; an amendment to the certificate of incorporation was filed by the Department of State on the 29th day of May, 1998; a fifth restated certificate of incorporation was filed by the Department of State on the 3rd day of June, 1998; an amendment to the certificate of incorporation was filed by the Department of State on the 5th day of October, 2000; an amendment to the certificate of incorporation was filed by the Department of State on the 25th day of March, 2003; an amendment to the certificate of incorporation was filed by the Department of State on the 1st day of April, 2003; an amendment to the certificate of incorporation was filed by the department of State on the 19th day of December, 2008. (3) The certificate of incorporation of the Corporation as amended heretofore is hereby restated and amended in accordance with Section 807 of the Business Corporation Law by: (A) adding language in a new section 5 to Article FOURTH, which recites the terms and conditions of the series of 26,500 shares of Preferred Stock of the Corporation designated as  Series B Mandatory Convertible Non-Cumulative Preferred Stock  created by the board of directors of the Corporation (the  Board of Directors ) or an applicable committee of the Board of Directors, in accordance with the certificate of incorporation of the Corporation and Section 803(a) of the Business Corporation Law, via resolutions adopted on April 21, 2009 and (B) adding language in a new section 6 to Article FOURTH, which recites the terms and conditions of a series of 151,500 shares of Preferred Stock of the Corporation designated as  Fixed Rate Cumulative Perpetual Preferred Stock, Series C  created by the Board of Directors, in accordance with the certificate of incorporation of the Corporation and Section 803(a) of the Business Corporation Law, via resolutions adopted on April 21, 2009 and (C) amending the post office address in Article FIFTH to which the Secretary of State shall mail a copy of service of process against the Corporation to Attention: General Counsel, One M&T Plaza, Buffalo, New York 14203-2399, in accordance with the certificate of incorporation of the Corporation and Section 803(a) of the Business Corporation Law, via resolutions adopted on April 21, 2009, such that the text of the certificate of incorporation of the Corporation as amended heretofore is hereby restated and amended to read as herein set forth in full: RESTATED CERTIFICATE OF INCORPORATION OF M&T BANK CORPORATION FIRST: The name of the corporation is M&T BANK CORPORATION. SECOND: The purpose or purposes for which it is formed are (1) To engage in the business of a bank holding company. (2) To acquire by purchase, subscription or otherwise, and to own and hold and exercise all the powers and privileges of ownership and to sell, exchange, or otherwise dispose of and deal in and with shares, bonds, and other securities, interests or obligations issued by any person, corporation, firm, or other entity, domestic or foreign. (3) To the extent permitted by law to cause to be organized, merged or consolidated, any corporation, firm or other entity, domestic or foreign. (4) To the extent permitted by law to render services, assistance, and advice to, and to act as representative or agent in any capacity of, any person, corporation, firm, or other entity, domestic or foreign. (5) To arrange for, finance, pay or cause to be paid the compensation of the directors, officers or employees of any corporation, firm, or other entity in the business again of which the Corporation shall have any interest and to adopt, alter or amend any plan or plans for additional compensation to such directors, officers or employees. (6) To purchase, lease, or otherwise acquire, and to own, improve, mortgage or otherwise encumber, real and personal property, or any interest therein wherever situated. -2- The foregoing purposes shall be construed in furtherance and not in limitation of powers now or hereafter conferred by the laws of the State of New York. THIRD: The office of the Corporation is to be located in the City of Buffalo, County of Erie, and State of New York. FOURTH:1. The aggregate number of shares of stock which the Corporation shall have authority to issue is two hundred fifty-one million (251,000,000) shares, divided into two classes, namely, preferred shares and common shares. The number of preferred shares authorized is one million (1,000,000) shares of the par value of one dollar ($1.00) per share. The number of common shares authorized is two hundred fifty million (250,000,000) shares of the par value of fifty cents ($0.50) per share. 2. Authority is hereby granted to the Board of Directors at any time and from time to time to issue the preferred shares in one or more series and for such consideration, not less than the par value thereof, as may be fixed from time to time by the Board of Directors, and, before the issuance of any shares of a particular series to fix the designation of such series, the number of shares to comprise such series, the dividend rate or rates payable with respect to the shares of such series, the redemption price or prices, the voting rights, and any other relative rights, preferences and limitations pertaining to such series. In lieu of issuing a new series, the Board of Directors may increase the number of shares of a series already outstanding. Before the issue of any shares of a series established by the Board of Directors, the Board shall cause to be delivered to the Department of State the necessary certificate of amendment under the Business Corporation Law of the State of New York as now in effect or hereafter amended. 3. The description of the common shares and of their relative rights and limitations are as follows: (a) Out of the assets of the Corporation which are by law available for the payment of dividends remaining after all dividends to which any preferred shares then outstanding shall be entitled shall have been declared and paid or set apart for payment for all past dividend periods, dividends may be declared and paid upon the common shares to the exclusion of the holders of preferred shares. (b) In the event of any voluntary or involuntary liquidation, dissolution or winding up of the Corporation, the holders of record of any preferred shares then outstanding shall be entitled to be paid the amount which the Board of Directors prior to issuance of such preferred shares fixed to be paid for each such share upon such liquidation, dissolution or winding up as set forth in the necessary certificate of amendment, as required by Article FOURTH, Paragraph 2 above plus accumulated dividends on such shares up to the date of such liquidation, dissolution or winding up of the Corporation and no more. After payment to the holders of any preferred shares then outstanding of the amount payable to them as aforesaid, the remaining assets of the Corporation shall be payable to and distributed ratably among the holders of record of the common shares. -3- (c) The holders of the common shares shall vote share for share, together with the holders of any series of the preferred shares entitled to have voting rights except as may be provided by the Board of Directors with respect to any other series of the preferred shares. 4. A series of preferred stock of the Corporation be and hereby is created, and the designation of such series, the number of shares to comprise such series, the dividend rate or rates payable with respect to the shares of such series, the redemption price, the voting rights, and any other relative rights, preferences and limitations pertaining to such series, are as follows: Part 1. Designation and Number of Shares . There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the  Fixed Rate Cumulative Perpetual Preferred Stock, Series A  (the 
